Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Resolute Energy Corporation: We consent to the incorporation by reference in the registration statements on Form S‑8 (Nos. 333‑162209, 333‑162210, 333‑176147, 333‑213064) and on Form S‑3 (No.333‑214480) of Resolute Energy Corporation of our reports dated May 9, 2017, with respect to the Statement of Revenue and Direct Operating Expenses of Resolute Energy Corporation’s acquisition of certain PetroCap Propertiesfor the year ended December31, 2016, andthe Statement of Revenue and Direct Operating Expenses of Resolute Energy Corporation’s acquisition of certain CPX Properties for the year ended December31, 2016, which reports appear in the Form 8‑K dated May 9, 2017 of Resolute Energy Corporation. /s/ KPMG LLP Denver, Colorado
